UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 28, 2014 MidSouth Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 1-11826 72-1020809 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code337-237-8343 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A amends our Current Report on Form 8-K that was previously filed on July 28, 2014 (the “Original Filing”) solely to correct the information that was provided in Item 8.01 of the Original Filing.The Original Filing incorrectly stated the common stock dividend record date and payment date as October 15, 2014 and November 3, 2014, respectively.The correct common stock dividend record date and payment date are September 15, 2014 and October 1, 2014, respectively.The Company’s press release announcing the correction is also included as Exhibit 99.1. Item 8.01Other Events On July 28, 2014, the Board of MidSouth Bancorp, Inc. announced a cash dividend was declared in the amount of nine cents ($.09) per share.The dividend will be paid on its common stock on October 1, 2014 to shareholders of record on September 15, 2014. The Board also announced a cash dividend of 1.00% per preferred share was declared on its 4.00% Non-Cumulative Perpetual Convertible Preferred Stock, Series C. The dividend is payable on October 15, 2014 to shareholders of record on October 1, 2014. Item 9.01Financial Statements and Exhibits. (d)Exhibits Press release dated August 1, 2014. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDSOUTH BANCORP, INC. (Registrant) Date: August 1, 2014 By: /s/ James R. McLemore James R. McLemore Senior Executive Vice President and Chief Financial Officer
